DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 14 October 2022. The changes and remarks disclosed therein have been considered.
Claim 9 has been cancelled and claims 12-20 are withdrawn by Amendment. Therefore, claims 1-8, 10-11 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2010/0322012 A1 hereinafter “Suzuki”) in view of Kim et al (US 8,539,138 B2 hereinafter “Kim”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
Regarding Independent Claim 1, Suzuki, for example in Figs. 1-41, discloses an apparatus (as shown in Fig. 1 related in Figs. 2-41), comprising: a plurality of nonvolatile memory cells (e.g., within memory cell array 1; in Figs. 1, 3 related in Figs. 2, 4-41); a memory controller operably connected to the plurality of nonvolatile memory cells (included Host; in Fig. 1 related in Figs. 2-41) and configured to: program the plurality of nonvolatile memory cells to at least one (e.g., memory states “11”, “10”, “01”, “00”; in Figs 11-14) of multiple states (e.g., memory states “11”, “10”, “01”, “00” and ST03; see for example in Figs. 14-15 related in Figs. 1-13, 16-41); and verify a state of the programmed nonvolatile memory cells (e.g., ST04; in Figs. 10-13 related in Figs. 1-9, 14-41), wherein verify the state of the programmed nonvolatile memory cells (see for example in Figs. 10-15 related in Figs. 1-9, 16-41) includes: scan the plurality of nonvolatile memory cells (see for example in Fig. 11 related in Figs. 1-10, 12-41) to detect a voltage level (see for example in Fig. 13B) of a nonvolatile memory cell (implied the ST04; in Fig. 15 related in Figs. 1-14, 16-41), and compare the scanned voltage level against a low voltage verify skip criterion (e.g., region 2 in cell threshold value; in Fig. 13B) for at less than a high voltage level (implied the ST05 to ST07; in Fig. 15 related in Figs. 1-14, 16-41) and if the low voltage verify skip criterion is met stop verify for the low voltage (implied the ST05 to ST07; in Fig. 15 related in Figs. 1-14, 16-41) and continue verify for a high voltage criterion (implied the ST08-ST09; in Fig. 15 related in Figs. 1-14, 16-41), and if the low voltage verify skip criterion is not met continue verify for the low voltage (implied the ST11 to ST14). Suzuki discloses the number program operation (in Figs. 13-14). 
However, Suzuki is silent with regard to on subsequent program loops.
In the same field of endevior, Kim, for example in Figs. 1-16, discloses subsequent loops (e.g., loop1 to loop5; in Figs. 8-12).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Suzuki such as nonvolatile semiconductor memory device and write method (see for example in Figs. 1-41 of Suzuki) by incorporating the teaching of Kim such as flash memory device and method of programming flash memory device (see for example in Figs. 1-16 of Kim), for the purpose of controlling the program verify operation can be selectively skipped in some program loops based on a voltage increment of one or more of the program pulse operations, an amount by which threshold voltages of the selected memory cells are to be increased in the ISPP scheme, or a total number of program loops of the ISPP scheme (see Sako, see Abstract). 
For memory device claims 1-8, 10-11, the MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Suzuki’s device (Fig. 1) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 2, the above Suzuki/Kim, the combination disclose wherein the low voltage verify skip criterion includes the sensed voltage of the memory cell being less than a VL level in the to be programmed memory cell (e.g., Cell threshold value; in Figs. 11-13 related in Figs. 1-10, 14-41 of Suzuki and see in Figs. 1-16 of Kim, as discussed above).
Regarding claim 3, the above Suzuki/Kim, the combination disclose wherein the memory controller is configured to program the plurality of nonvolatile memory cells at any of the multiple states to store data therein using multiple programming loops (see for example in Figs. 10-15 related in Figs. 16-41 of Suzuki and see also in Figs. 1-16 of Kim, as discussed above) and to skip the subsequent program loops after the low voltage verify skip criterion is met (e.g., Verify voltage VL; in Figs. 11-14 related in Figs. 1-10, 15-41 of Suzuki and see also in Figs. 8-12 related in Figs. 1-7, 13-16 of Kim, as discussed above). 
Regarding claim 4, the above Suzuki/Kim, the combination disclose wherein the memory controller is configured to skip subsequent program loops when the low voltage verify skip criterion is met (see for example in Figs. 10-15 related in Figs. 1-9, 16-41 of Suzuki and see also in Figs. 8-12 related in Figs. 1-7, 13-16 of Kim, as discussed above). 
Regarding claim 5, the above Suzuki/Kim, the combination disclose wherein the low voltage verify skip criterion includes the sensed voltage of the memory cell being in a quick pass write level (implied the ST12; in Fig. 15 related in Figs. 1-14, 16-41 of Suzuki and see also in Figs. 1-16 of Kim, as discussed above).
Regarding claim 6, the above Suzuki/Kim, the combination disclose wherein the low voltage verify skip criterion is the sensed voltage of the memory cell being greater than low voltage VL of the program state and less than the high voltage VH of program state (e.g., Cell threshold value, and implied the ST04 to ST11; in Figs. 13, 15 related in Figs. 1-14, 16-41 of Suzuki and see also in Figs. 1-16 of Kim).
Regarding claim 7, the above Suzuki/Kim, the combination disclose wherein the memory controller is configured to program the plurality of nonvolatile memory cells at any of the multiple states to store data therein using multiple programming loops (see for example in Figs. 10-15 related in Figs. 1-9, 16-41 of Suzuki and see also in Figs. 8-12 related in Figs. 1-7, 13-16 of Kim, as discussed above) and to skip subsequent program loops after the low voltage verify skip criterion is met (see for example in Figs. 10-15 related in Figs. 1-9, 16-41 of Suzuki and see also in Figs. 8-12 related in Figs. 1-7, 13-16 of Kim, as discussed above).
Regarding claim 8, the above Suzuki/Kim, the combination disclose wherein the memory controller is configured to skip subsequent program loops when the low voltage verify skip criterion is met (see for example in Figs. 10-15 related in Figs. 1-9, 16-41 of Suzuki and see also in Figs. 8-12 related in Figs. 1-7, 13-16 of Kim, as discussed above).
Regarding claim 10, the above Suzuki/Kim, the combination disclose wherein the memory controller skips a last programming loop of each memory cell state during verify (see for example in Figs. 10-15 related in Figs. 1-9, 16-41 of Suzuki and see also in Figs. 8-12 related in Figs. 1-7, 13-16 of Kim, as discussed above). 
Regarding claim 11, the above Suzuki/Kim, the combination disclose wherein the memory controller is configured to conduct a bit scan pass fail rate on the programmed nonvolatile memory cells after the low voltage verify skip is triggered or the plurality of nonvolatile memory cells are all fully programmed (e.g., ST03 to ST14; in Fig. 15 related in Figs.1-14, 16-41 of Suzuki and see also in Figs. 1-16 of Kim, as discussed above).
Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 II A).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-11 have been considered but are moot because the new ground(s) of rejection is made in view of Kim et al (US 8,539,138 B2 hereinafter “Kim”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THA-O H BUI/Primary Examiner, Art Unit 2825